Citation Nr: 0722604	
Decision Date: 07/24/07    Archive Date: 08/02/07	

DOCKET NO.  98-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for sinusitis with headaches. 

2.  Entitlement to a compensable disability rating for 
varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1947 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  During the course of the appeal, the veteran moved 
from Texas to California.  Accordingly, the VARO in Oakland, 
California, has assumed jurisdiction of the case.

With regard to sinusitis, the appeal is REMANDED to the RO by 
way of the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran should further action be required.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.

The Board notes that by rating decision dated in February 
2007, service connection for varicose veins of the right 
lower extremity was granted.  A disability rating of 
0 percent was assigned, effective October 21, 1998.  The 
disability rating for the veteran's bilateral hearing loss 
was increased to 30 percent, effective December 14, 2000, and 
to 60 percent, effective November 29, 2004.  The Board notes 
that in addition to the hearing loss and the varicose veins, 
service connection is in effect for a number of other 
disabilities.  A combined disability rating of 70 percent has 
been in effect since November 29, 2004.

In a May 1, 2007, telephonic report of contact, the veteran's 
accredited representative indicated that the veteran had 
called him and asked him to withdraw the veteran's appeal for 
increased disability ratings for hearing loss, tinnitus, 
bilateral renal calculi, and prostatitis.  He stated the only 
issues which the veteran wished to continue were those listed 
on the title page of this decision.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim with regard to varicose veins of the 
left lower extremity has been accomplished.

2.  The varicose veins of the left lower extremity are 
manifested by peripheral edema and scarring from a prior 
varicose vein removal.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not more, for 
varicose veins of the left lower extremity are reasonably 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2006).

In view of the favorable outcome of the claim with regard to 
this issue, compliance with the VCAA need not be discussed.  
The Board notes that a review of the record reveals there has 
been substantial compliance with the VCAA throughout the 
development of the claim.



Pertinent Legal Criteria

Disability evaluations are determined by the application of 
the criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
when entitlement to compensation already has been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection for varicose veins of the 
left lower extremity was granted by rating decision dated in 
December 1977.  A noncompensable rating was assigned, 
effective August 10, 1977, the date of receipt of the claim 
for disability benefits. 

Under 38 C.F.R. § 4.104(a), Diagnostic Code 7120, for 
varicose veins, a minimum noncompensable evaluation is 
warranted for varicose veins that are asymptomatic when 
palpable, or visible.  A 10 percent rating is assigned when 
there is intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent rating is for assignment when there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  The next higher rating of 40 percent is provided 
when there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  The next 
higher rating of 60 percent is authorized when there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A maximum 
schedular rating of 100 percent is provided when there is 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Code 7120.

After careful consideration of the competent and probative 
evidence in light of the above-cited criteria, the Board 
finds that a higher rating of 10 percent, but not more, for 
the veteran's varicose veins of the left lower extremity is 
warranted.

The pertinent evidence includes the report of an examination 
of the arteries and veins by VA in December 2000.  
Examination showed superficial varicosities of both lower 
extremities.  There was evidence of high ligation as 
evidenced by a well-healed groin scar on the left side.  
Other transverse incisions were well healed at the thigh and 
calf from prior venous stripping.  Pulses were intact on both 
sides.  Hair was not sparse.  Capillary refill was intact.  
Light touch was not impaired.  The pertinent diagnosis was 
superficial varicosities, status post left high ligation 
stripping in 1966.  The examiner stated there was no need for 
compression hosiery and he stated there was "no 
recommendation for increased service-connected rating."

Additional pertinent medical evidence includes a report of a 
VA examination accorded the veteran in November 2004.  It was 
noted the veteran had undergone surgical stripping while in 
the military.  He had never had recurrence of large varicose 
veins since that time.  He had small varicose veins in the 
left leg, as well as the right.  He stated that 
intermittently he would experience slight swelling of the 
feet.  He had never had intermittent claudication.  There 
were no ulcerations of the feet and it was stated there was 
no "significant edema."

On examination there were no large varicose veins observed.  
There was small confluence of varicose veins in both lower 
extremities around the ankles.  These were described as of no 
diagnostic significance.  There was minimal peripheral edema 
bilaterally and there were scars from prior varicose vein 
removal.  A diagnosis was made of history of varicose vein 
removal with no significant varicose veins on current 
examination.

With the notation of the presence of peripheral edema 
involving the left lower extremity, the Board finds it 
reasonable to conclude that the assignment of the next higher 
rating of 10 percent is in order.  While at the time of 
examination in December 2000, there was no notation of the 
presence of edema, at the time of the November 2004 
examination it was stated that the veteran had peripheral 
edema. This reasonably meets the criteria for the assignment 
of a 10 percent rating. However, there is no showing in the 
medical evidence of the presence of persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema, findings 
required for the next higher rating of 20 percent.


ORDER

A disability rating of 10 percent, but not more, for varicose 
veins of the left lower extremity is granted.


REMAND

With regard to the veteran's sinusitis with headaches, the 
Board believes that further development is in order.  The 
record shows the veteran was last accorded an examination for 
rating purposes in 2004.  At that time a CT scan showed mild 
chronic sinus changes with no evidence to suggest acute 
sinusitis.  However, in March 2006, he underwent several 
surgical procedures, including endoscopic ethmoidectomies, 
endoscopic sphenoidotomies, endoscopic frontal sinus surgery, 
endoscopic removal of nasal polyps, and submucous resection 
of the inferior turbinates of the nose.  It is unclear what 
the status of his sinusitis has been since that time.  



In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the current nature and extent 
of sinusitis with headaches.  All 
indicated tests and studies should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should express an opinion as to the 
degree of severity of any sinusitis and 
the veteran should be asked to comment as 
to the number of incapacitating episodes 
during the past year and whether any 
intermittent treatment has been required.  
The complete rationale for any opinion 
expressed should be provided.

2.  After the development requested above 
has been completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued.

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted with regard to this issue.  The veteran 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


